Schuchman, J.
This is an appeal by the plaintiff from an order made and entered on June 11, 1897, ordering the bill of.costs herein to be retaxed by striking therefrom certain items.. The bill of costs was in favor of the plaintiff. The Appellate Term of the Supreme" Court on July 1, 1897, by an order duly made and entered, reversed the judgment in favor of the plaintiff herein, “ with costs to the appellant to abide the event,” and granted a new trial. ■ For these reasons a decision of this appeal becomes nugatory; and, therefore, the appeal is dismissed, without costs.
Conlan, J., concurs.
Appeal dismissed, without costs.